Title: From George Washington to Samuel Canfield, 3 December 1782
From: Washington, George
To: Canfield, Samuel


                        
                            Sir
                            Head Quarters 3d Decemr 1782
                        
                        This will be forwarded to you by Colo. Sheldon under whose command you will put yourself—When you receive
                            orders from him to march, you will be pleased to take with you as many Men as you possibly can.I am Sir Yr most obt Servt.

                    